United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, MAIL PROCESSING
CENTER, Abilene, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-960
Issued: September 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal from a January 19, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a wrist condition causally related to her federal
employment.
FACTUAL HISTORY
On October 26, 2011 appellant, then a 51-year-old delivery bar code sorter (DBCS) clerk,
filed an occupational disease claim (Form CA-2) alleging that she sustained a bilateral wrist

1

5 U.S.C. § 8101 et seq.

tendinitis as a result of her federal employment. The reverse of the claim form indicated that she
did not stop work.
In an accompanying narrative statement, appellant noted that she first had wrist pain in
2006 while working on DBCS machines. She changed jobs in December 2006 and the pain
eventually ceased. Appellant again began working on DBCS machines in March 2009 and after
a few months, experienced pain in her right wrist. She noted that her job duties included
repetitive loading and sweeping the DBCS machine.
In a letter dated November 9, 2011, OWCP requested that appellant submit medical
evidence to support her claim. It asked for a physician’s opinion supported by medical
explanation regarding causal relationship between a diagnosed condition and federal
employment. OWCP also sent a November 9, 2011 letter to the employing establishment with
respect to appellant’s work duties.
On November 28, 2011 appellant submitted a brief report from Dr. Clifford DePrang, an
orthopedic surgeon, who treated her on October 11, 2011. Dr. DePrang stated “[appellant] is
suffering from bilateral wrist tendinitis which is a result of her repetitive activities at her
workplace (on a mail processing machine).” He recommended that she be placed into a different
job position that did not require as much repetitive movement of her wrists. Appellant also
submitted an October 3, 2011 report from a physician’s assistant.
By decision dated January 19, 2012, OWCP denied the claim for compensation. It stated
that appellant was asked to submit responses to the questionnaire regarding the employment
factors she believed caused an injury. OWCP concluded, “Your case is denied because the
evidence is not sufficient to establish that the event occurred as you described. Specifically, your
case is denied because the evidence is not sufficient to establish that the medical condition is
causally related to the accepted work event(s).”
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
A claimant must submit a factual statement identifying the employment factors alleged to
have caused or contributed a medical condition. Appellant did provide a narrative statement
addressing the employment factors she believed contributed to her wrist condition. She noted
that her job duties since March 2009 involved working with DBCS machines, with repetitive
motion in loading and sweeping.
It is not clear what findings OWCP made in the January 19, 2012 decision with respect to
appellant’s factual statement. It noted requesting that she respond to a questionnaire regarding
employment factors, but the November 9, 2011 letter sent to her did not request additional
factual evidence. The January 19, 2012 decision also referred to the evidence not being
sufficient to establish that the event occurred as alleged and, in the next sentence, referred to
accepted work events.
The Board finds that appellant provided a detailed factual statement identifying those
employment factors she believed contributed to her wrist condition. In the absence of any
contrary evidence that she did not perform the duties as alleged, the factual element of the claim
has been established. An employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong and
persuasive evidence.8
The issue is whether the medical evidence is sufficient to establish a diagnosed condition
causally related to the identified employment factors. To establish causal relationship, the
medical evidence must be based on a complete factual and medical background and must explain
the nature of the relationship between the diagnosed condition and the employment factors.
4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

Allen C. Hundley, 53 ECAB 551, 552 (2002).

3

Dr. DePrang stated that he treated appellant on October 11, 2011. His report is not sufficient to
establish the claim. Dr. DePrang did not provide a factual or medical background. He did not
provide a full medical history or results on examination. Dr. DePrang referred to repetitive
activities at a mail processing machine, without setting forth an understanding of what the
specific activities entailed, how often they were performed or any other relevant factual history.
Moreover, he did not explain the nature of the relationship between the diagnosed wrist tendinitis
and the implicated employment factors. The Board notes that, with respect to the report from a
physician’s assistant, this is of no probative value since a physician’s assistant is not considered a
physician under FECA.9
On appeal, appellant submitted additional evidence and stated that she had been advised
by her physician that the orthopedic surgeons letter was a comprehensive medical report showing
an injury resulting from operating DBCS machines. The Board’s review of her case is limited to
the evidence that was before OWCP at the time of its final decision.10 The only medical
evidence from a physician that was before OWCP at the time of the January 19, 2012 decision
was the brief report from Dr. DePrang. The Board cannot consider new evidence on appeal.
Appellant also stated that all she was requesting was to be permanently removed from the
DBCS machines. The Board’s jurisdiction is to consider and decide appeals from final decisions
of OWCP in any case arising under FECA.11 It is appellant’s burden of proof to establish her
claim for compensation. She did not meet her burden in this case based on the evidence of
record.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a wrist injury causally related to her
federal employment.

9

George H. Clark, 56 ECAB 162 (2004).

10

20 C.F.R. § 501.2(c)(1).

11

Id. at § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2012 decision of the Office of
Workers’ Compensation Programs is modified to reflect that appellant established the factual
element of the claim and affirmed as modified.
Issued: September 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

